 


109 HR 3866 IH: Delaware National Coastal Special Resources Study Act
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3866 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Castle introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to conduct a special resources study to evaluate resources along the coastal region of the State of Delaware and to determine the suitability and feasibility of establishing a unit of the National Park System in Delaware. 
 
 
1.Short titleThis Act may be cited as the Delaware National Coastal Special Resources Study Act.
2.Study
(a)In generalThe Secretary of the Interior (referred to in this Act as the Secretary) shall conduct a special resources study of the national significance, suitability, and feasibility of including sites in the coastal region of the State of Delaware in the National Park System.
(b)Inclusion of sites in the National Park SystemThe study under subsection (a) shall include an analysis and any recommendations of the Secretary concerning the suitability and feasibility of designating 1 or more of the sites along the Delaware coast, including Fort Christina, as a unit of the National Park System that relates to the themes described in section 3.
(c)Study guidelinesIn conducting the study authorized under subsection (a), the Secretary shall use the criteria for the study of areas for potential inclusion in the National Park System contained in section 8 of Public Law 91–383 (16 U.S.C. 1a–5).
(d)ConsultationIn preparing and conducting the study under subsection (a), the Secretary shall consult with—
(1)the State of Delaware;
(2)the coastal region communities; and
(3)the general public.
3.ThemesThe study authorized under section 2 shall evaluate sites along the coastal region of the State of Delaware that relate to—
(1)the history of indigenous peoples, which would explore the history of Native American tribes of Delaware, such as the Nanticoke and Lenni Lenape;
(2)the colonization and establishment of the frontier, which would chronicle the first European settlers in the Delaware Valley who built fortifications for the protection of settlers, such as Fort Christina;
(3)the founding of a nation, which would document the contributions of Delaware to the development of our constitutional republic;
(4)industrial development, which would investigate the exploitation of water power in Delaware with the mill development on the Brandywine River;
(5)transportation, which would explore how water served as the main transportation link, connecting Colonial Delaware with England, Europe, and other colonies;
(6)coastal defense, which would document the collection of fortifications spaced along the river and bay from Fort Delaware on Pea Patch Island to Fort Miles near Lewes;
(7)the last stop to freedom, which would detail the role Delaware has played in the history of the Underground Railroad network; and
(8)the coastal environment, which would examine natural resources of Delaware that provide resource-based recreational opportunities such as crabbing, fishing, swimming, and boating.
4.ReportNot later than 1 year after funds are made available to carry out this Act under section 5, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Resources of the House of Representatives a report containing the findings, conclusions, and recommendations of the study conducted under section 2.
5.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
